MO1NFIE13, and AFFIRM; Opinion issued September 19 2012.




                                                   in The
                                    QLlnrt uf Apprals
                            Fift1! Oitrirt uf      at tIaIla!.i
                                         No. 05-11-01649-CR


                                  ERIC BELL CLARK, Appellant

                                                    V.

                                 THE Si ATE OF 1EXAS, Appellec


                          On Appeal from the Criminal District Court No. 4
                                       Dallas County, Texas
                               Trial Court Cause No. Fl 1—70569—K


                                MEMORANDUM OPINION
                              Before Justices Bridges, Richter. and Lang
                                     Opinion By Justice Richter

         Eric Bell Clark waived ajury and pleaded guilty to aggravated robbery with
                                                                                      a deadly weapon,
a handgun.         See TEx. PEN\L CoDE ANN.    §   29.03(a) (West 2011).   The trial court assessed

punishment at twenty years imprisonment and a S 1,000 fine. In two points
                                                                          of           error,   appellant
contends the trial court abused its discretion by sentencing him to imprisonmen
                                                                                t and the judgment

should be modified to reflect the correct name of the presiding judge. We
                                                                          modify the trial court’s

judgment and affirm as moditied. The background of the case and the eviden
                                                                           ce admitted at trial are

well known to the parties, and we therefore limit recitation of the facts. We
                                                                              issue this memorandum

opinion pursuant to Texas Rule of Appellate Procedure 47.4 because the law
                                                                           to be applied in the case

is well settled.
          In his first point ofentr. appellant contends the trial court abused its discretion by senten
                                                                                                       cing
  hint to imprisonment because the punishment violates the objectives of the penal code.
                                                                                                 Appellant
  asserts he was on drugs at the time he committed the offense and only wanted money to
                                                                                             feed his drug
 addiction. Appellant argues that because the punishment fails to address his longstanding
                                                                                           drug           and
 alcohol addiction, he should have received drug treatment rather than a twenty-year prison
                                                                                                 tenn. The
 State responds that appellant tbiled to preserve this issue for appellate review and, alterna
                                                                                                tively, the
 record does not show the sentence violates the objective of the penal code.

         Appellant did not complain about the sentence either at the time it was imposed or
                                                                                            in a
 motion 1kw new trial. See flx. It App. P.33.1 (aX 1); Castaneda v. State, 135 S.W.3d 719,72
                                                                                             3 (Tex.
 App.—Dallas 2003, no pet.) (to preserve error, appellant must make a timely reques
                                                                                          t, objection. or
 motion). Thus, appellant has not preserved the issue for our review.

         Moreover, as a general rule, punishment that is assessed within the statutory range
                                                                                             for an
 offense is not excessive or unconstitutionally cruel or unusual. Kirk v. State, 949
                                                                                     S.W.2d 769,772
(‘rex. App.—Dallas 1997, pet refd). The punishment range for aggravated robber
                                                                               y with a deadly
weapon, a first-degree felony offense, is five to ninety-nine years or life imprisonmen
                                                                                        t See Thx.
PENAL CODE ANN. ft 12.32.29.03(b). Appellant’s twenty-year sentence
                                                                    is on the lower end ofthe
statutory range.

        We conclude the trial court did not abuse its discretion by assessing the twenty-year senten
                                                                                                      ce.
See Jackson v. State, 680 S.W.2d 809,814 (Tex. Crim. App. 1984). We overrule
                                                                             appellant’s first
point of error.

        In his second point of error, appellant contends the judgment should be modified
                                                                                               to reflect
the correct name ofthe presidingjudge. The State agrees the judgment should be modifi
                                                                                      ed to reflect
the name of the judge who actually presided over the proceedings.




                                                 —2—
        The record shows the Honorable John Creuzot presided over the proceedings. Thejud
                                                                                          gment,
hovcu      tdLfltitIs   thL I lonoi iblt.             I c.wis        th pTLsIdIn JudgL
                                            (11a.IL             is                        1 bus thL udgmcnt is
incorrect. We sustain appellant’s       second    point ot error. We modify the trial court’s judgment      to

sho the presiding juthzc      is   thc llonoiahle John Criuzot            S    [i\   R A1P P 4 2(b) BnIei   i.


State, 865 S.W.2d 26, 27—28 (Tex. Crim, App. 1993); Asberrv v State, 813 S.W.2d 526,
                                                                                   5293O
(Tex. App.—Da11as 1991, pet. ref d).

        As modified, we affirm the trial court’s judgment.




                                                                         ICE
Do Not Publish
Tix. R. App. P. 47

1 ii 649F. U05




                                                       —3—
                                (nurt uf App cah
                        Fif11i 3iitrict 01 cxa tt 1at1a.i

                                       JUDGMENT
ERIC RFU. CLARK. AppeHant                           Appeal from the Criminal District Court
                                                    No. 4 of Dallas County, Texas, (Tr.CLNo.
No. 05-I 1-01649-CR           V.                    Fl 1-70569-K).
                                                    Opinion delivered by Justice Richter,
THE STATE OF TEXAS, Appellee                        Justices Bridges and Lang participating.


        Based on the Court’s opinion of this date, the judgment of the trial court is MODI
                                                                                           FIED
as follows:

       The section entitled “Judge Presiding’ is modified to show “Hon. John Creuzo
                                                                                    t.”
       As modified w AFFIRM thc trial court’s judgment


Judgment entered September 1,2012.




                                                     AlII